NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2285-17T3

L.C.,

          Plaintiff-Appellant,

v.

J.C.,

     Defendant-Respondent.
_____________________________

                    Submitted January 23, 2019 – Decided February 8, 2019

                    Before Judges Fisher and Firko.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Passaic County,
                    Docket No. FM-16-0955-12.

                    Michael E. Damico, attorney for appellant.

                    Damiano Law Offices, attorneys for respondent (Toni
                    Belford Damiano, of counsel and on the brief; Ruchika
                    S. Hira, on the brief).

PER CURIAM
        In this post-judgment dissolution matter, the motion judge entered an

order on October 17, 2017, providing numerous items of relief. Plaintiff, the

ex-husband1, who was then self-represented, retained counsel, who represented

him in the divorce proceedings, and filed a motion for reconsideration on

November 6, 2017.           The judge denied the reconsideration motion as

procedurally deficient for not being filed within twenty days after service of the

order, and found that plaintiff failed to specify the basis for his motion. We

have considered plaintiff's contentions in light of the record and applicable law

and we reverse.

        The parties were divorced after seventeen years of marriage and have three

unemancipated children. There is a litigious, post-judgment motion history

between the parties including Division of Child Protection and Permanency

involvement, college expenses for the oldest child, re-calculation of child

support, and counsel fees. The October 17 order was entered following oral

argument that day and given to the parties. The judge denied plaintiff's motion

and granted defendant's cross-motion finding plaintiff to be in violation of

litigant's rights, among other relief.




1
    We use initials in the caption to protect the privacy of the parties.
                                                                            A-2285-17T3
                                           2
      We first address plaintiff's argument that his reconsideration motion was

filed within twenty days, Rule 4:49-2, utilizing the computational principles set

forth in Rule 1:3-1:

            In computing any period of time fixed by rule or court
            order, the day of the act or event from which the
            designated period begins to run is not to be included.
            The last day of the period so computed is to be included,
            unless it is a Saturday, Sunday or legal holiday, in
            which event the period runs until the end of the next
            day which is neither a Saturday, Sunday nor legal
            holiday . . . .

      The reconsideration motion was filed on day twenty. Therefore, the judge

erred in concluding that the reconsideration motion was procedurally deficient

pursuant to Rule 4:49-2. We are not persuaded by defendant's argument that she

was not served with the motion until November 14 because the motion was

timely filed, and no prejudice has been shown.

      We next address the second paragraph of the November 27 order that

provides: "Further, [p]laintiff has failed to state with specificity the ba sis on

which he is filing his motion for reconsideration, as required by R. 4:49-2." As

is evident from the order, the judge provided no reasoning to support his

conclusion contrary to Rule 1:7-4, which requires judges to include findings of

facts and conclusions of law for each determination they make. Compliance

with Rule 1:7-4 is crucial because "[m]eaningful appellate review is inhibited

                                                                          A-2285-17T3
                                        3
unless the judge sets forth the reasons for his or her opinion"; appellate courts

should not be "left to conjecture as to what the judge may have had in mind."

Salch v. Salch, 240 N.J. Super. 441, 443 (App. Div. 1990).

      This court has firmly established that "[n]aked conclusions are

insufficient" and judges "must fully and specifically articulate findings of fact

and conclusions of law." Heinl v. Heinl, 287 N.J. Super. 337, 347 (App. Div.

1996) (citing R. 1:7-4). In short, a failure to comply with Rule 1:7-4 ordinarily

results in remand. See Strahan v. Strahan, 402 N.J. Super. 298, 310 (App. Div.

2008) (reversing and remanding a trial judge's child support award because it

"failed to make the specific findings of fact necessary to sustain its decision

regarding the amount" contained in the award).       Here, we deem a remand

necessary because no factual or legal findings were set forth in the November

27 order. In light of our remand, we do not need to address plaintiff's other

arguments.

      In summary, the November 27 order is reversed and the judge shall modify

the order to provide that plaintiff timely filed his motion for reconsideration.

We remand and direct the judge to comply with Rule 1:7-4 and provide a

determination as to why he concluded that plaintiff failed to specify the basis

for his reconsideration motion.


                                                                         A-2285-17T3
                                       4
Reversed and remanded. We do not retain jurisdiction.




                                                        A-2285-17T3
                               5